                                   UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS

JET MIDWEST INTERNATIONAL CO.,                              )
LTD.,                                                       )
                                                            )
                   Plaintiff/Judgment Creditor ,            )
                                                            )
v.                                                          )   Case No. 17-mc-0224-JAR
                                                            )
JET MIDWEST GROUP, LLC,                                     )
                                                            )
                   Defendant/Judgment Debtor,               )


                                         ORDER TO SHOW CAUSE

         This case arises from a civil judgment in the Western District of Missouri, wherein

Jet Midwest International Co., Ltd. (plaintiff/judgment creditor) was awarded money

damages against Jet Midwest Group, LLC (defendant/judgment debtor) for breach of

contract.1 On December 19, 2017, the clerk for the Western District of Missouri filed a

certification of judgment to be registered in another district, initiating the instant case

pending in the District of Kansas.2 Plaintiff/judgment creditor seeks to garnish bank

accounts maintained in Kansas by defendant/judgment debtor.                However, since the

bankruptcy stay was lifted in this case on June 1, 2018, no applications for writ of




1
 ECF No. 1-1. See Jet Midwest Int’l Co., Ltd. v. Jet Midwest Group, LLC., No. 17-6005-
CV-SJ (W. D. Mo. 2017).
2
    ECF No. 1.

                                                        1
O:\Show Cause Orders\17-224-JAR OTSC admin close.docx
garnishment have been filed, nor have other collection efforts been reported in

plaintiff/judgment creditor’s 60-day status reports. 3

         Therefore, by April 10, 2020, plaintiff/judgment creditor must show cause in

writing to the presiding U.S. District Judge, Julie A. Robinson, why this case should not

be administratively closed (with the ability of plaintiff/judgment creditor to file a motion

to reopen the case should it later learn of a potential avenue to pursue collection of the

judgment).

         IT IS SO ORDERED.

         Dated March 25, 2020, at Kansas City, Kansas.

                                                        s/ James P. O’Hara
                                                        James P. O’Hara
                                                        U.S. Magistrate Judge




3
    See ECF Nos. 21-24.

                                                          2
O:\Show Cause Orders\17-224-JAR OTSC admin close.docx
